Citation Nr: 9927804	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1985 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the RO 
that granted an application to reopen a previously denied 
claim of service connection for a low back disorder, but 
determined that a grant of service connection was not 
warranted.  Previously, this case was before the Board in 
January 1998 and January 1999 when it was remanded for 
additional development.

The Board notes that, in June 1989, the RO denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  He was notified of that decision in 
July 1989, but did not initiate an appeal within the one-year 
period allowed and, as a result, the denial became final.  
38 C.F.R. §§ 19.129, 19.192 (1989).  A previously denied 
claim of service connection may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has made it clear that, even 
if an RO makes an initial determination to reopen a claim, 
the Board has a duty to address the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Therefore, 
the decision that follows includes a determination on the 
claim to reopen.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by a 
June 1989 RO rating decision.  The veteran was notified of 
the adverse determination in July 1989, but did not initiate 
an appeal of this denial.

2.  Certain evidence received since the June 1989 denial 
bears directly and substantially upon the issue at hand and 
is so significant that it must be considered to decide fairly 
the merits of the veteran's claim.

3.  The veteran's claim of service connection cannot be 
established without medical evidence showing a link between 
current disability and military service.  There is no such 
medical evidence of record.

4.  Without good cause shown, the veteran failed to report 
for a VA examination scheduled for the purpose of obtaining 
medical evidence of a nexus between current disability and 
military service.  



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a low back 
disorder has been submitted.  38 U.S.C.A. §§ 1131, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim is not his first such claim.  
Service connection for a back disorder was denied by a rating 
decision in June 1989.  The veteran was notified of the 
denial in July 1989, but did not initiate an appeal within 
the one-year period allowed and, as a result, the denial 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 19.129, 19.192 (1989).  As a result, the Board may now 
consider the veteran's claim of service connection on the 
merits only if  "new and material evidence" has been 
presented or secured since the June 1989 RO decision.  
38 U.S.C.A. § 5108 (West 1991); Manio v. Derwinski, 
1 Vet. App. 144, 145-46 (1991).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).  In addressing whether new and 
material evidence has been presented, the Board initially 
notes that a previously used test for "materiality" adopted 
by the Court in the case of Colvin v. Derwinski, 
1 Vet. App. 171 (1991) was recently invalidated.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the United 
States Court of Appeals for the Federal Circuit indicated 
that the Colvin test for "materiality" made it more 
difficult for claimants to submit additional evidence for 
Board consideration than did the test for material evidence 
found in 38 C.F.R. § 3.156, and thus the Court overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden in 
seeking to reopen a previously and finally denied claim.  
Hodge, supra. 

The Board has reviewed the additional evidence associated 
with the claims folder since the June 1989 denial, and finds 
that new and material evidence has indeed been presented.  
Evidence available in June 1989 included the veteran's 
service medical records, which show that, in September 1987, 
he was seen for complaints of low back pain.  Low back spasms 
and lumbar strain were diagnosed.  Later that same month, he 
was seen for similar complaints and reported that his back 
spasms persisted when he exercised.  Low back pain was 
diagnosed.  In November 1988, he was treated for complaints 
of chronic back pain when he reported that he thought he had 
twisted his back playing football.  Mild lumbar strain and 
low back pain were diagnosed.  Thereafter, a March 1989 VA 
examination report shows that the veteran did not have any 
back disorder.  During the examination, he reported that, 
since his discharge from service, he had had no trouble with 
his back and was not then having any back problems.  
Examination of the lumbar spine revealed normal vertebral 
alignment, no lumbar tenderness, and range of motion was full 
without pain.

The veteran submitted his application to reopen his claim in 
September 1993.  The additional evidence received since the 
June 1989 denial includes VA treatment reports, dated from 
August 1989 to June 1998, showing that, beginning in 
August 1989, the veteran had received treatment for his back.  
These records show that he had been found to have, at various 
times, back strain, chronic low back pain, degenerative disc 
disease, degenerative joint disease, herniated nucleus 
pulposus, low back strain, lumbosacral strain, and muscle 
spasms.  

What is different about the newly received evidence is that 
it now includes medical diagnoses of back disability.  This 
evidence is new and material as defined by § 3.156(a).  It 
short, it tends to support the veteran's claim in a manner 
somewhat different from the evidence previously of record.  
Consequently, these treatment reports bear directly and 
substantially upon the issue at hand, and are neither 
duplicative nor cumulative, and are so significant that they 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  In other words, 
these treatment reports tend to provide probative information 
beyond what was known previously.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

For certain chronic diseases, such as arthritis, service 
incurrence or aggravation will be presumed when the 
disability is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
However, this presumption is a rebuttable one.  Id.  

The veteran claims that his low back disorder had its onset 
in service.  Specifically, he claims that his low back 
problems began when he had to run three miles carrying a 
command flag.  As noted above, his service medical records 
show that, in September 1987, he received treatment for his 
back, and low back spasms and lumbar strain were diagnosed.  
Subsequent service records show that he had reported 
experiencing persistent back spasms when he exercised.  He 
also was treated for chronic back pain after reportedly 
twisting his back playing football, and mild lumbar strain 
and low back pain were diagnosed.  

When the veteran was examined by VA in March 1989, he 
reported having had episodes of back pain in service, but 
that, since his discharge from service, he had had no back 
trouble and was not having any problems.  Subsequent post-
service VA outpatient treatment records since August 1989 
document treatment for various low back problems.  In 
August 1989, herniated nucleus pulposus (HNP) was to be ruled 
out.  He reported that he had had back pain for the previous 
three weeks.  It was noted that he ambulated slowly with a 
cane.  Low back spasms were noted.  An electromyography (EMG) 
was conducted due to the veteran's complaints of low back 
pain radiating to his posterior thigh/calf for the previous 
month, precipitated by "wrestling."  The clinical diagnosis 
was "unspecified or other radiculopathy."  In January 1990, 
the veteran reported that he had hurt his back the previous 
six months.  In November 1992, he reported twisting his back 
while playing with a child.  Lumbosacral strain was 
diagnosed.  In January 1995, the impression was degenerative 
joint disease of the spine/possible spinal stenosis.  In 
February 1995, a magnetic resonance image (MRI) of the 
lumbosacral spine scan revealed minimal degenerative changes 
of the disc, and epidural lipomatosis.  Another record shows 
low back pain secondary to HNP was diagnosed.  In April 1995, 
it was noted that the veteran had been involved in a motor 
vehicle accident in March 1995, and had had increased chronic 
back pain radiating down both legs since then.  Back strain, 
low back pain, and HNP with occasional radicular symptoms 
were diagnosed.  In October 1995, the impression was muscle 
spasm.

In January 1998, the Board remanded the case for a VA 
examination and opinion regarding the etiology of the 
veteran's low back disorder.  When the veteran was examined 
by VA in April 1998, he reported that his back pain had 
started in service when he was involved in a three-mile run 
carrying a command flag, which probably weighed between 20 
and 30 pounds.  He reported that he had had severe low back 
spasms and was put on bed rest for 4 days.  He noted that he 
had aggravated his back again in 1988 while playing flag 
football and further aggravated it when he was involved in a 
motor vehicle accident in 1995.  Chronic low back pain was 
diagnosed.  The examiner noted that, based upon viewing the 
MRI, some stenosis and degenerative joint disease changes and 
bulging could be contributing to the veteran's low back pain.  
The examiner further noted that, although the veteran was 
devoid of paresthesia and numbness, further progress of the 
disease would eventually result in paresthesia and numbness 
before the compromise in lumbosacral spine.  In a June 1998 
addendum to the April 1998 examination report, a VA examiner 
opined that the MRI showed significant spinal stenosis, with 
degenerative changes, but it was his opinion that the 
veteran's problems in service could not have caused this 
tremendous amount of problems.  The examiner further opined 
that the veteran's motor vehicle accident in 1995 could have 
contributed to current back problems.

The Board again remanded the case in January 1999 for another 
VA examination to obtain a more specific medical opinion as 
to etiology of the veteran's back problems.  The record shows 
that the requested examination was scheduled for April 1999, 
but that the veteran failed to report.  No reason for his 
absence was provided.  The veteran was advised by the RO in a 
letter in April 1999 that failure to report for the scheduled 
examination could result in a denial of his claim.  Moreover, 
the record shows that attempts made to contact the veteran by 
telephone were unsuccessful, and that appointment 
notification letters were mailed to the veteran's current 
address of record.  The Board points this out because VA's 
duty to assist in the development of the evidentiary record 
is not a one-way street; the veteran must help in this 
regard, especially when examinations are scheduled.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Court has indicated 
that, if a claimant desires help with his claim, he must 
cooperate with VA's efforts to assist him, to include 
reporting for scheduled examinations and keeping VA apprised 
of his current whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  

"When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, or reexamination, action shall be taken in 
accordance with . . . [38 C.F.R. § 3.655](b) or [38 C.F.R. 
§ 3.655](c) . . . as appropriate."  38 C.F.R. § 3.655(a) 
(1998).  In accordance with 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (1998).  

As the record stands, no evidence has been presented 
specifically linking any low back problem that the veteran 
currently experiences with the difficulties he experienced 
during service.  In other words, what was sought in 
scheduling the veteran for an examination was information 
that might possibly provide a medical link between current 
disability and military service.  Absent such evidence, the 
benefit sought could not be established.  38 C.F.R. § 3.303.  
This is especially so because evidence was not presented that 
showed arthritis within one year of the veteran's separation 
from service.  38 C.F.R. §§ 3.307, 3.309.  Consequently, 
since an examination was required to establish service 
connection, since there has been no showing of good cause for 
failing to report, and because the claim was a reopened claim 
for a benefit that was previously denied in 1989, the claim 
must be denied in accordance with 38 C.F.R. § 3.655. 


ORDER

Service connection for a low back disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

